COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In the Interest of T. C., a Child
                             In the Interest of T.L.C., a Child

Appellate case number:       01-17-00497-CV
                             01-17-00498-CV

Trial court case number:     2014-71072
                             2011-08360

Trial court:                 309th District Court of Harris County

       These appeals involve termination and child-protection cases. As such, this Court
is required to bring the appeals to final disposition within 180 days of June 30, 2017, the
date the notices of appeal were filed, so far as reasonably possible. See TEX. R. JUD.
ADMIN. 6.2, reprinted in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (Vernon 2013).
       The reporter’s record was due in this appeal on July 10, 2017. See TEX. R. APP. P.
28.4, 35.1. On July 12, 2017, we ordered “Delores Johnson, the official (or substitute)
court reporter to file the record in [these appeals]” no later than July 24, 2017. The court
reporter has not filed a reporter’s record or otherwise responded. Accordingly, the court
reporter, Delores Johnson, or substitute court reporter is ordered to file the
reporter’s record in these appeals no later than no later than MONDAY, AUGUST
7, 2017.1 See TEX. R. APP. P. 28.4(b), 35.3(c). No extensions will be granted.
       If a reporter’s record is not filed as directed, we may abate these appeals and
remand to the trial court to conduct a hearing to determine the reason for the
failure to file the reporter’s record in these appeals.




1
       Appellant’s notices of appeal indicate that she is presumed indigent. And, her appointed
       counsel on appeal has filed a motion for an extension of time in which she represented
       that she has requested preparation of the reporter’s record.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: July 27, 2017